Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 925.] The following question is certified: Was an examination before trial of the defendant Empire Title & Guarantee Company, a moneyed corporation, as to items 9, 10, 11, 12, 13, 18, 19, 20, 21 and 22, and of the individual defendants Richards, Paulson and Ohlau, directors of a moneyed corporation, as to items 2, 3, 4, 5, 6, 11, 12, 13, 14 and 15, set forth in plaintiff’s notices of motion, properly denied as a matter of law? Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.